Citation Nr: 1421636	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  09-39 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected disabilities.

(The issue of whether there is clear and unmistakable error (CUE) in a July 1999 Board of Veterans' Appeals (Board) decision is addressed in a separate decision). 


REPRESENTATION

Veteran represented by:	Steven Robison, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

This matter is before the Board on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In February 2012, this case was remanded for further development.  A review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
In June 2012, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran is service-connected for ulnar neuropathy of the right upper extremity, type II diabetes mellitus, and peripheral polyneuropathy of the bilateral lower extremities, for a combined evaluation of 80 percent, effective from June 26, 2007.

2.  With full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that his service-connected disabilities combine to render him unable to secure and follow substantially gainful employment.

CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to the Veteran's service-connected disabilities are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran contends that he is unemployable due to his service-connected disabilities.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2) .

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. § 3.341(a). 

The Veteran filed his claim in December 2007.  At the time of his claim, service connection had been granted for ulnar neuropathy of the right upper extremity, evaluated as 60 percent disabling; diabetes mellitus, type II, evaluated as 20 percent disabling; peripheral polyneuropathy of the bilateral lower extremities, each evaluated as 20 percent disabling.  The Veteran's combined service-connected disability rating is 80 percent, effective June 27, 2007.  

As such, the Veteran meets the preliminary criteria for consideration for entitlement to TDIU on a schedular basis because he has a single disability that is rated at least at 60 percent.  Alternatively, the Veteran also has a combined rating is 80 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent.  

Consequently, the Board must now determine whether these service-connected disabilities preclude the Veteran from engaging in substantially gainful employment.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The Veteran's April 2008 VA Form 21-8940, "Veterans Application for Increased Compensation Based on Unemployability" shows that he completed four years of high school with no additional education or training and that he worked as an asphalt and seal coater from 1979 to 1989.  

An April 2008 examiner found that the Veteran would not be capable of physical employment due to his service-connected type II diabetes with bilateral lower peripheral polyneuropathy and right arm ulnar neuropathy.  The examiner, however, found that the Veteran's service-connected conditions would not prohibit him from obtaining at least part-time sedentary employment.   

Based on a review of the evidence, the Board concludes that an award of a TDIU is warranted.  When considering the Veteran's employment and educational background, the April 2008 medical opinion, and affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of a TDIU. 

The Veteran last worked in 1989 as an asphalt and seal coater.  Although the April 2008 medical opinion indicates that the Veteran could hold part-time sedentary employment, the Board finds that this would not equate to substantially gainful employment.  No medical professional has provided any opinion that the Veteran would be able to maintain substantially gainful employment in light of the severity of his service-connected disabilities and employment and educational background. Therefore, the evidence shows that the Veteran's service-connected disabilities preclude his substantially gainful employment. 

The Board notes that the Veteran has argued on several occasions that his PTSD, which is not service-connected, prevents him from obtaining gainful employment and that the Veteran has several nonservice-connected disabilities that impact his ability to obtain gainful employment.  However, the Board finds that the April 2008 VA examiner's opinion that the Veteran is not capable of physical employment and the Veteran's background as an asphalt and seal coater tend to show that the Veteran would not be able to obtain gainful employment as a result of his service-connected disabilities.  In reaching this conclusion, the Board notes that the Veteran's right upper extremity and bilateral lower extremities are service connected.  In addition, the April 2008 examiner found that the Veteran's service-connected disabilities have a severe impact on his ability to travel, exercise, or drive.  In addition, as discussed above, although the examiner noted that the Veteran may obtain at least part-time sedentary employment, the Board finds that part-time employment would not equate to substantially gainful employment.   

ORDER

Entitlement to a TDIU is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


